Case 1:19-cr-00081-MSK-GPG Document 57 Filed 11/09/19 USDC Colorado Page 1 of 4




                                UNITED STATES DISTRICT COURT
                                FOR THE DISTRICT OF COLORADO

  Criminal Case No. 19-cr-0081-MSK-GPG

  UNITED STATES OF AMERICA,

            Plaintiff,

  v.

       1. NGAN HA THI LE, AKA Helena Lee,
       2. DAVID PINEDO,

            Defendants.


                                  MOTION TO QUASH WARRANT



            Now into Court through undersigned counsel comes the defendant, Helena Lee, who

  respectfully submits to this Court her Motion to Quash Warrant for Arrest. As grounds counsel

  states:

            1.      Ms. Lee was set to appear before this Court on October 29, 2019 for an

                    evidentiary hearing on her Motion to Suppress.

            2.      Ms. Lee was arrested at about 6:30 pm on October 28, 2019 here in Grand

                    Junction.

            3.      She remained in custody until posting bond on October 30, 2019 at 10:30 am.

            4.      Parties otherwise appeared and vacated the hearing on the Motion to Suppress in

                    light of Ms. Lee’s absence.
Case 1:19-cr-00081-MSK-GPG Document 57 Filed 11/09/19 USDC Colorado Page 2 of 4




        5.    This matter was set for November 20, 2019 for re-setting of hearing on Motion to

              Suppress/further proceedings. The Court “stayed” the warrant issued for Ms.

              Lee’s October 29, 2019 failure to appear until her appearance on November 20,

              2019.

        6.    Ms. Lee’s bond in Mesa County Case 19CR2609 precluded her from leaving the

              state of Colorado. See Exhibit A Thus, she remained here in Mesa County with

              her daughter at a hotel until her appearance before Judge Matthew Barrett on

              November 4, 2019 at 8:15 am.

        7.    At the November 4th appearance in Mesa County District Court Judge Barrett

              modified the bond condition that precluded Ms. Lee from leaving the State of

              Colorado granting her permission to return to her home in Nevada.

        8.    Ms. Lee left the state of Colorado on November 6th, 2019.

        9.    On November 6, 2019, this Court issued an Order rescinding the stay of the

              warrant issued on October 29, 2019 in part based on the Court’s note that Ms. Lee

              failed to appear for her pre-trial supervision meeting in Nevada on November 4,

              2019.

        10.   Ms. Lee was unable to comply with the condition that requited her to meet with

              her pre-trial case manager in Nevada on November 4, 2019 as she was required to

              remain in the State of Colorado at that time and appear in Mesa County District

              Court at 8:15 am.

        11.   Ms. Lee was simply caught between competing/conflicting Orders of different

              courts until that conflict was resolved.
Case 1:19-cr-00081-MSK-GPG Document 57 Filed 11/09/19 USDC Colorado Page 3 of 4




         12.    Ms. Lee is presently home in Nevada and plans to attend Court here on November

                20, 2019 with Counsel. She has court in State Court on December 5th at which

                time her appearance is also required.

         13.    Ms. Lee respectfully requests this Court quash her warrant pending her

                appearance on November 20, 2019. Counsel is advised that the U.S. Marshall

                Service treats warrants that are “stayed” as active thereby making such an order

                no different than issuing a warrant.

         14.    Counsel has not been able to secure the Government’s position on this request.



         WHEREFORE, undersigned Counsel for Helena Lee respectfully requests that the Court

  grant her motion.



                DATED at Grand Junction, Colorado this 9th day of November 2019.



                                                        s/ Daniel R. Shaffer
                                                        Daniel R. Shaffer, L.L.C.
                                                        Bar Registration Number 35661
                                                        405 Ridges Blvd., Ste B
                                                        Grand Junction, CO 81507
                                                        Direct: (970) 243-2552
                                                        Fax: (970) 243-3905
                                                        lawyerdan@danielshafferlaw.com

                                                        Attorney for Defendant
Case 1:19-cr-00081-MSK-GPG Document 57 Filed 11/09/19 USDC Colorado Page 4 of 4




                                    CERTIFICATE OF SERVICE

          I hereby certify that on this 9th day of November 2019, I electronically filed the foregoing

  DEFENDANT’S MOTION TO SUPPRESS with the Clerk of the Court using the ECF system,

  which will send notification of such filing to all parties of interest.




                                                                  s/Dan Shaffer
                                                                  Daniel R. Shaffer
